Defendant has appealed from an order of the county judge of Albany county denying his motion to vacate and set aside a sentence imposed on February 27, 1939, from thirty to sixty years in Clinton State Prison. Defendant was indicted in Albany county in January, 1939, for the crime of robbery in the first degree. Later he pleaded guilty to the charge. When arraigned for sentence the district attorney filed an information charging him with a previous *794conviction in the Court of General Sessions of the County of New York on May 21, 1931, of attempted grand larceny in the second degree. The County Court then imposed the sentence. Defendant contends that he was improperly sentenced on the ground that there is no such crime as attempted grand larceny in the second degree. This contention is without merit. (Penal Law, § 2.) Order unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.